Citation Nr: 1533433	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected foot disabilities. 

3.  Entitlement to a rating higher than 50 percent for depressive disorder not otherwise specified. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2013, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The August 2008 rating decision reopened and denied service connection for bilateral pes planus.  The Board notes that since the RO has already reopened this claim, it is unnecessary to duplicate that analysis in this decision.  The May 2013 rating decision denied a rating higher than 50 percent for depressive disorder not otherwise specified.  The September 2014 rating decision denied service connection for a right knee disability.          

At the Veteran's July 2015 Board hearing, she testified that the severity of her service-connected disabilities, including her depressive disorder, precluded gainful employment.  As such, the issue of entitlement to a TDIU has been raised by the record as part and parcel of the Veteran's increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability, entitlement to a rating higher than 50 percent for depressive disorder not otherwise specified, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that bilateral pes planus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral pes planus, which represents a full grant of that benefit, and the Board remands all other issues.  As such, no discussion of VA's duties to notify and assist is necessary.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran has a current diagnosis of bilateral pes planus (flat feet).  See, e.g., July 2009 VA treatment note.  The Veteran has reported that this condition began in service.  See May 2011 VA Form 9; July 2015 Board hearing transcript.  She is competent to report the condition of flat feet, as this condition is capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's statements and testimony concerning the onset of her flat feet to be credible.  Additionally, there is documentation of a diagnosis of pes planus in service (see August 1977 service treatment record), as well as documentation showing that the condition continued in the years following service (see, e.g., March 1983 X-ray report).  In a July 2009 letter, the Veteran's private podiatrist, Dr. S.Z., opined that it was more likely than not that the Veteran's severe bilateral pes planus was related to a 1976 injury that she sustained while on active duty.

In light of the current diagnosis of bilateral pes planus, the competent and credible lay reports from the Veteran as to the onset of this condition, the documentation of the condition in the Veteran's service treatment records, and the positive medical nexus opinion from a private podiatrist, the Board finds that service connection for bilateral pes planus is warranted.         


ORDER

Service connection for bilateral pes planus is granted. 


REMAND

Additional development is needed before the remainder of the appeal can be adjudicated.  First, at the Veteran's July 2015 Board hearing, she reported that she was receiving disability benefits from the Social Security Administration (SSA).  As the Veteran's SSA disability records may be relevant to her claims and have not yet been associated with her file, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In an April 2015 statement, the Veteran reported continuing to receive treatment from the Montgomery VA Mental Health Clinic.  On remand, the Veteran's VA treatment records should be updated to include any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
  
The Veteran's most recent VA psychiatric examination was conducted in April 2013, more than two years ago.  As she has reported a worsening of symptoms, the RO should schedule the Veteran for an updated VA examination to assess the current nature, extent and severity of her psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

The Veteran has not been afforded a VA knee examination, and such is warranted under VA's duty to assist.  The Veteran's service treatment records reflect a right knee injury in April 1973, as well as right knee pain and swelling in July 1977 and August 1977.  In addition, at the Veteran's hearing, she asserted that her service-connected foot conditions caused her right knee problems.  Therefore, in addition to providing a medical opinion as to whether the Veteran's right knee disability had its onset in service, the examiner should also provide an opinion as to whether the condition was caused by or aggravated by any service-connected disability, to include the Veteran's foot disabilities.  The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the examiner must separately address both causation and aggravation in his or her medical opinion. 

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the rest of the issues have been adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include, but not limited to, records from the Montgomery VA Mental Health Clinic, and associate them with the Veteran's file.  The most recent VA treatment note of record is dated April 10, 2015. 

2.  Request copies of any SSA disability benefit determinations, as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such, and the Veteran should be notified accordingly.

3.  After the above development has been completed, schedule the Veteran for an examination to determine the current nature and severity of her depressive disorder.  The claims file should be made available to, and be reviewed by, the examiner in conjunction with the examination.  

All appropriate testing should be conducted, and all findings reported in detail. 

4.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail. 

First, the examiner should identify all right knee conditions present on examination.  

Then, for each diagnosed right knee disability, the examiner must provide opinions as to the following:

(a) Is it at least as likely as not that the right knee disability had its onset in service or is otherwise related to service or to any incident of service origin?

In forming this opinion, the examiner should address the Veteran's service treatment records reflecting a right knee injury in April 1973, as well as right knee pain and swelling in July 1977 and August 1977.  

(b) Is it at least as likely as not that the Veteran's right knee disability was caused by her service-connected foot disorders, or by the aggregate impact of her service-connected disabilities?

(c) Is it at least as likely as not that the Veteran's right knee disability was aggravated by her service-connected foot disorders, or by the aggregate impact of her service-connected disabilities?

An explanation should be provided for all opinions expressed. 

5.  After the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.  

6.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


